IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00252-CR

                       EX PARTE RUSSELL OLIN BEARD



                            From the 54th District Court
                             McLennan County, Texas
                            Trial Court No. 2010-513-C2


                                     OPINION


       On July 17, 2015, Russell Olin Beard filed an application for writ of habeas corpus

in this Court pursuant to Texas Code of Criminal Procedure 11.07 requesting this Court

to “supply him with copies of all documents, records, and transcripts” from his trial court

cause number. This Court issued an opinion affirming Beard’s conviction for the offense

of sexual assault of a child on February 29, 2012.

       Article 11.07 of the Texas Code of Criminal Procedure provides:

             Sec. 3. (a) After final conviction in any felony case, the writ must be
       made returnable to the Court of Criminal Appeals of Texas at Austin, Texas.

                     (b) An application for writ of habeas corpus filed after final
       conviction in a felony case, other than a case in which the death penalty is
       imposed, must be filed with the clerk of the court in which the conviction
       being challenged was obtained, and the clerk shall assign the application to
       that court. When the application is received by that court, a writ of habeas
       corpus, returnable to the Court of Criminal Appeals, shall issue by
       operation of law. …

TEX. CODE CRIM. PROC. ANN. art. 11.07 § 3 (a) (b) (West 2015). An intermediate court of

appeals has no jurisdiction over post-conviction writs of habeas corpus in felony cases.

See Ex parte Martinez, 175 S.W.3d 510, 512-13 (Tex. App.—Texarkana 2005, orig.

proceeding); Self v. State, 122 S.W.3d 294, 294-95 (Tex. App.—Eastland 2003, no pet.) The

Court of Criminal Appeals and this court have recognized that “the exclusive post-

conviction remedy in final felony convictions in Texas courts is through a writ of habeas

corpus pursuant to [article] 11.07.” Olivo v. State, 918 S.W.2d 519, 525 n.8 (Tex. Crim. App.

1996); see Ex parte Mendenhall, 209 S.W.3d 260, 261 (Tex. App.—Waco 2006, no pet.).

       Moreover, Beard is not entitled—either as a matter of equal protection or due

process—to a free copy of the trial record for use in pursuing post-conviction habeas

corpus relief. United States v. MacCollom, 426 U.S. 317, 323-26, 96 S. Ct. 2086, 2090-92, 48
L. Ed. 2d 666 (1976); In re Coronado, 980 S.W.2d 691, 693 (Tex. App.—San Antonio 1998,

orig. proceeding); Escobar v. State, 880 S.W.2d 782, 783 (Tex. App.–Houston [1st Dist.]

1993, order).

       Because we have no jurisdiction over a post-conviction habeas corpus proceeding

in a felony case, we dismiss Beard’s petition for lack of jurisdiction.




Ex parte Beard                                                                         Page 2
                                              AL SCOGGINS
                                              Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed August 13, 2015
Publish
[OT06]




Ex parte Beard                                              Page 3